Citation Nr: 0613701	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-33 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits, in the calculated amount of $1,630.71.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2003 decision by 
the Committee on Waivers and Compromises of the Los Angeles, 
California, Regional Office (RO), which denied the veteran's 
request for waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$1,630.71.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Although the Court has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (see 38 U.S.C.A. §§ 5102, 5103, 5103A) do not apply to 
waiver claims, the Court also observed that the statute 
pertaining to waiver claims contained its own notice 
provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see 
38 U.S.C.A. § 5302 (West Supp. 2005).  It is the Board's 
judgment that further development is necessary in this case, 
and the claim will be remanded to the RO for such 
development, as further described below.  

The Board notes that, by law, any person incarcerated for a 
felony shall not be paid compensation in excess of a certain 
rate.  When a veteran is in receipt of compensation at or 
above the 20 percent rate, the compensation will be reduced 
to the 10 percent rate 61 days after incarceration for 
conviction of a felony.  38 U.S.C.A. § 5313 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.665 (2005).  

In an April 1998 hearing officer's decision, the veteran was 
service connected for post-traumatic stress disorder (PTSD), 
rated as 50 percent disabling, effective from May 31, 1996.  
In October 1998, the veteran's award was amended to include 
additional benefits for a spouse.  In a May 1999 rating 
action, the disability evaluation assigned for the veteran's 
PTSD was increased to 100 percent, effective from April 1, 
1998.  This increased benefit was again paid at a rate that 
included additional compensation for the veteran's spouse.  

Of record is a Report of Contact (VA Form 119), dated August 
17, 2001, which shows that the veteran's daughter notified 
the RO that the veteran was in jail; she also indicated that 
he had not received his last benefit check, and the family 
was experiencing financial hardship.  She requested that 
necessary action be taken.  It was subsequently verified that 
the veteran was incarcerated on May 1, 2001; he was convicted 
on July 27, 2001, sentenced to 365 days, with early release 
date scheduled on December 22, 2001.  In November 2001, a 
letter was sent to the veteran at his Terminal Annex address, 
informing him that the law stated that veterans incarcerated 
in excess of 60 days shall not be paid compensation benefits 
in excess of specified rates.  

Received in December 2001 was a request from the veteran's 
wife for an apportionment of his benefits due to 
incarceration.  

By letter dated in June 2002, the veteran was again informed 
of the law and pending award action to amend his benefits.  
Received in August 2002 was VA Form 4193, Notice to 
Department of Veterans Affairs of Veteran/Beneficiary 
Incarcerated in Penal Institution, indicating that the 
veteran was scheduled to be released on August 4, 2002.  

By letter dated in February 2003, the veteran was notified 
that his award had been retroactively adjusted to pay him at 
the 10 percent rate, effective September 8, 2001 to August 3, 
2002.  This action resulted in the creation of an 
overpayment, in the amount of $23,575.11.  In June 2003, the 
RO granted the request for an apportionment, in the amount of 
$21,944.40; this action reduced the amount of the debt to 
$1,670.71.  

The veteran essentially contends that the alleged overpayment 
of VA compensation benefits was not properly created.  
Specifically, the veteran argues that he took all necessary 
steps to notify VA of his incarceration; in fact, it was 
specifically noted that the veteran's daughter notified the 
RO in August 2001 of his recent incarceration.  However, the 
RO did not adjust the benefits to reflect this incarceration 
until February 2003, more than one year later.  The veteran 
argues that he should not be punished for the RO's failure to 
take proper action to adjust his award.  

The veteran is seeking waiver of an indebtedness to the U.S. 
Government created by the overpayment of VA disability 
compensation benefits.  In its July 2003 decision, the 
Committee held that the veteran's period of overpayment was 
from September 8, 2001, through August 3, 2002.  

The Board notes that the RO in adjudicating this matter has 
not acknowledged factors which may weigh in his favor in 
adjudication of this claim.  As noted above, the veteran's 
daughter called the RO in August 2001, and informed them of 
the veteran's incarceration.  In a memorandum, dated November 
29, 2001, the veteran's service representative indicated that 
he had contacted the organization to inform them of his 
recent incarceration; and, they were requesting an 
apportionment for his spouse under the provisions of 
38 C.F.R. § 3.665.  Of record is a computer match, dated July 
8, 2002, which confirmed that the veteran had been 
incarcerated since July 9, 2001.  Significantly, the RO was 
notified on several occasions of the veteran's incarceration 
within a short period after it occurred; however, it appears 
to have initiated no substantial action with respect to these 
matters until February 2003.  The Board would expect that a 
fair adjudication of this matter would include acknowledgment 
of the foregoing.  

In the July 2003 Committee decision, it was noted that one of 
the veteran's relatives called in August 2001 to indicate 
that he was in durance vile; and "she asked for an 
apportionment."  As such, the RO seems to have construed the 
report of contact as a request for an apportionment; however, 
the apportionment is awarded effective October 1, 2001.  In 
this regard, it is unclear as to the specific period which 
formed the basis of the overpayment created.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should order an audit of the 
veteran's compensation account, which 
shows the calculation of the overpayment 
at issue, and describes the basis of the 
calculation.  The audit must explain the 
creation of the overpayment, and not 
simply consist of a "paid and due" 
accounting.  In particular, the audit 
should explain when the period of the 
overpayment began, and when it ended, as 
well as the basis for the effective date 
assigned for the deduction of the 
apportionment amount from his account.  
The audit should be placed in the claims 
folder, and the veteran and his 
representative should be furnished a copy 
as well.  

2.  Based upon the statement contained in 
the COWC decision, the AOJ should explain 
why the effective date of the 
apportionment is October 2001 if the 
request for apportionment was received in 
August 2001.

3.  Thereafter, any amount of overpayment 
should be referred to the Committee on 
Waivers and Compromises for 
reconsideration of the veteran's request 
for waiver in light of the available 
record, with consideration given to all 
applicable elements of 38 C.F.R. § 1.965.  
A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





